Case: 12-16277       Date Filed: 01/21/2014       Page: 1 of 2


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-16277
                               ________________________

                       D.C. Docket No. 5:11-cv-00108-LGW-JEG



SHERRI P. TANNER,

                                                                          Plaintiff-Appellant,

                                             versus

COMMISSIONER OF SOCIAL SECURITY,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                     (January 21, 2014)

Before CARNES, Chief Judge, HULL and GARZA, ∗ Circuit Judges.

PER CURIAM:



       ∗
        Honorable Emilio M. Garza, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
               Case: 12-16277     Date Filed: 01/21/2014   Page: 2 of 2


      Sherri Tanner appeals from the district court’s affirmance of the

administrative law judge’s (“ALJ”) denial of her claim for disability insurance

benefits, 42 U.S.C. § 405(g), and supplemental security income, 42 U.S.C. § 1383.

On appeal, she argues, inter alia, that (1) the ALJ substituted his own opinion for

that of the medical experts in the record by assigning Tanner a severe impairment

of prescription drug abuse that was not otherwise diagnosed; (2) the ALJ applied

the improper legal standard when evaluating the opinions of Tanner’s treating

physicians; and (3) the district court erred as a matter of law when it failed to

review the record as a whole, specifically in light of the new evidence that Tanner

submitted to the Appeals Council.

      After review of the record and the briefs of the parties, and having the

benefit of oral argument, we conclude that Tanner has not shown reversible error

in this case. Even if the ALJ erred in concluding that Tanner had a severe

impairment of prescription drug abuse and even if she had only the two other

impairments found by the ALJ, Tanner still has not shown error in the ALJ’s other

findings or in the ALJ’s or Appeals Council’s ultimate conclusions.

      Accordingly, we affirm the judgment of the district court affirming the

denial of Tanner’s claim for disability insurance benefits and supplemental security

income.

      AFFIRMED.


                                           2